
	
		I
		112th CONGRESS
		2d Session
		H. R. 5736
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Thornberry (for
			 himself and Mr. Smith of Washington)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the United States Information and Educational
		  Exchange Act of 1948 to authorize the domestic dissemination of information and
		  material about the United States intended primarily for foreign audiences, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smith-Mundt Modernization Act of
			 2012.
		2.Dissemination
			 abroad of information about the United States
			(a)United States
			 Information and Educational Exchange Act of 1948Section 501 of the United States
			 Information and Educational Exchange Act of 1948 (22 U.S.C. 1461) is amended to
			 read as follows:
				
					501.General authorization(a)The Secretary and the
				Broadcasting Board of Governors are authorized to use funds appropriated or
				otherwise made available for public diplomacy information programs to provide
				for the preparation, dissemination, and use of information intended for foreign
				audiences abroad about the United States, its people, and its policies, through
				press, publications, radio, motion pictures, the Internet, and other
				information media, including social media, and through information centers,
				instructors, and other direct or indirect means of communication.
						(b)(1)Except as provided in paragraph (2), the
				Secretary and the Broadcasting Board of Governors may, upon request and
				reimbursement of the reasonable costs incurred in fulfilling such a request,
				make available, in the United States, motion pictures, films, video, audio, and
				other materials prepared for dissemination abroad or disseminated abroad
				pursuant to this Act, the United States International Broadcasting Act of 1994
				(22 U.S.C. 6201 et seq.), the Radio Broadcasting to Cuba Act (22 U.S.C. 1465 et
				seq.), or the Television Broadcasting to Cuba Act (22 U.S.C. 1465aa et seq.).
				The Secretary and the Broadcasting Board of Governors shall issue necessary
				regulations—
								(A)to establish procedures to maintain
				such material;
								(B)for reimbursement of the reasonable
				costs incurred in fulfilling requests for such material; and
								(C)to ensure that the persons seeking
				release of such material have secured and paid for necessary United States
				rights and licenses.
								(2)With respect to material prepared for
				dissemination abroad or disseminated abroad before the effective date of the
				Smith-Mundt Modernization Act of 2012—
								(A)the Secretary and the Broadcasting
				Board of Governors shall make available to the Archivist of the United States,
				for domestic distribution, motion pictures, films, videotapes, and other
				material 12 years after the initial dissemination of the material abroad;
				and
								(B)the Archivist shall be the official
				custodian of the material and shall issue necessary regulations to ensure that
				persons seeking its release in the United States have secured and paid for
				necessary United States rights and licenses and that all costs associated with
				the provision of the material by the Archivist shall be paid by the persons
				seeking its release, in accordance with paragraph (3).
								(3)The Archivist may charge fees to
				recover the costs described in paragraph (2), in accordance with section
				2116(c) of title 44. Such fees shall be paid into, administered, and expended
				as part of the National Archives Trust Fund.
							(c)Nothing in this
				section may be construed to require the Secretary or the Broadcasting Board of
				Governors to make material disseminated abroad available in any format other
				than in the format disseminated
				abroad.
						.
			(b)Rule of
			 constructionNothing in this section may be construed to affect
			 the allocation of funds appropriated or otherwise made specifically available
			 for public diplomacy.
			(c)Foreign
			 Relations Authorization Act, Fiscal Years 1986 and 1987Section
			 208 of the Foreign Relations Authorization Act, Fiscal Years 1986 and 1987 (22
			 U.S.C. 1461–1a) is amended to read as follows:
				
					208.Clarification
				on domestic distribution of program material
						(a)In
				generalNo funds authorized
				to be appropriated to the Department of State or the Broadcasting Board of
				Governors shall be used to influence public opinion in the United States. This
				section shall apply only to programs carried out pursuant to the United States
				Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.), the
				United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.),
				the Radio Broadcasting to Cuba Act (22 U.S.C. 1465 et seq.), and the Television
				Broadcasting to Cuba Act (22 U.S.C. 1465aa et seq.). This section shall not
				prohibit or delay the Department of State or the Broadcasting Board of
				Governors from providing information about its operations, policies, programs,
				or program material, or making such available, to the media, public, or
				Congress, in accordance with other applicable law.
						(b)Rule of
				constructionNothing in this section shall be construed to
				prohibit the Department of State or the Broadcasting Board of Governors from
				engaging in any medium or form of communication, either directly or indirectly,
				because a United States domestic audience is or may be thereby exposed to
				program material, or based on a presumption of such exposure. Such material may
				be made available within the United States and disseminated, when appropriate,
				pursuant to sections 502 and 1005 of the United States Information and
				Educational Exchange Act of 1948 (22 U.S.C. 1462 and 1437), except that nothing
				in this section may be construed to authorize the Department of State or the
				Broadcasting Board of Governors to disseminate within the United States any
				program material prepared for dissemination abroad on or before the effective
				date of the Smith-Mundt Modernization Act of 2012.
						(c)ApplicationThe
				provisions of this section shall apply only to the Department of State and the
				Broadcasting Board of Governors and to no other department or agency of the
				Federal
				Government.
						.
			(d)Conforming
			 amendmentsThe United States Information and Educational Exchange
			 Act of 1948 is amended—
				(1)in section 502 (22
			 U.S.C. 1462)—
					(A)by inserting
			 and the Broadcasting Board of Governors after
			 Secretary; and
					(B)by inserting
			 or the Broadcasting Board of Governors after
			 Department; and
					(2)in section 1005
			 (22 U.S.C. 1437), by inserting and the Broadcasting Board of
			 Governors after Secretary each place it appears.
				(e)Effective
			 dateThis Act shall take effect and apply on the date that is 180
			 days after the date of the enactment of this Act.
			
